MORRISON, Presiding Judge.
The offense is the possession of policy paraphernalia; the punishment, 30 days in jail.
Officer Driscoll of the Houston police vice squad testified that, armed with a search warrant, he presented himself at appellant’s home, that upon approaching the house he saw the appellant seated at a table writing in what appeared to be a policy book with “several policy slips” spread on the table before her. He testified that he entered, served the appellant with the search warrant, and recovered from the table a “policy book, number six, for the Old South Policy Co. * * * policy plays for the day * * * entitled Old South & R & N and R & O” and “a rate card,” all of which he identified from his experience as a vice squad officer to be “adaptable for use in a policy game.”
The appellant did not testify or offer any evidence in her behalf.
No brief has been filed, and we find no formal bill of exception in the record.
Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.